McGown, J.
We have carefully examined the evidence herein, and also the exceptions taken upon the trial, and we do not consider the exceptions well taken, but think they are without merit. The issues raised were entirely issues of fact, the evidence thereon being contradictory, to be passed upon by the jury. Such issues were fully and fairly submitted to the jury by the trial justice in his charge, and the jury rendered a verdict in the favor of the plaintiff for the sum of $500. The amount claimed by the plaintiff was the sum of $548.46, with interest. ~ Evidence was introduced on both sides as to the value of the goods, the defendant stating on his cross-examination that, “if the goods were all right as to quality, the prices would not be excessive.” The jury, in rendering their verdict for $500, instead of for the whole amount claimed, $548.46, evidently passed upon the evidence as to value, and made a deduction in favor of defendant for the sum of $48.46, thus finding on the question of the value of said goods only the sum of $500. We do not find any reason for interfering with the verdict as rendered, and the judgment appealed from must be affirmed, with costs to the appellant.
Ehrlich, O. J., concurs.